Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.89 Page 1 of 7




                  EXHIBIT 6




                                  EXHIBIT 6
                                  PAGE 86
     Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.90 Page 2 of 7
                          SNAP-ON INCORPORATED SOFTWARE LICENSE AGREEMENT

YOU SHOULD CAREFULLY READ THE FOLLOWING TERMS AND CONDITIONS BEFORE INSTALLING THIS
SOFTWARE PACKAGE. WHOEVER INSTALLS THIS SOFTWARE PACKAGE MUST EITHER BE THE PERSON
WHO ACQUIRED THE SOFTWARE OR A PERSON AUTHORIZED BY THE PERSON OR ENTITY WHO ACQUIRED
THE SOFTWARE TO ACCEPT THE FOLLOWING TERMS ON SUCH PERSON'S OR ENTITY'S BEHALF. "YOU"
AND "YOUR" SHALL REFER TO THE PERSON OR ENTITY WHO ACQUIRED THIS PRODUCT. INSTALLING THIS
SOFTWARE PACKAGE INDICATES YOUR ACCEPTANCE OF THESE TERMS AND CONDITIONS. IF YOU DO
NOT AGREE WITH THEM, YOU SHOULD PROMPTLY RETURN THE SOFTWARE PACKAGE, UNINSTALLED, TO
THE PLACE OF PURCHASE.

LICENSE Upon your acceptance of this License Agreement (the "Agreement"), Snap-on Incorporated ("Snap-on")
grants, subject to the terms and conditions of this Agreement, to the person or business entity who originally acquired
the Software Products ("Software") a non-exclusive, non-transferable (except as permitted below), personal license to
use the Software ("License"). The Software in this package is a proprietary product of Snap-on and is protected by
copyright law, as well as other intellectual property laws. Snap-on retains title and ownership of the Software, and it is
being licensed to you and not sold. All rights, not expressly granted to you, are reserved by Snap-on.

CONSENT Each time you use this Software, you consent to the collection, use, disclosure, and processing of Personal
Information in accordance with the Privacy Policy attached as Exhibit A. In particular, if you are located in a jurisdiction
outside the United States, you consent to the transfer of this information to our servers and computer systems in the
United States, a country that may not provide an “adequate” level of data protection within the meaning of the laws in
your country. You may withdraw your consent at any time, subject to any applicable legal or contractual restrictions and
prior written notice to Snap-on. If you wish to withdraw your consent, please contact Snap-on using our
information below.

                You may contact us at:

                                          Snap-on Incorporated
                                          2801 80th Street
                                          P.O. Box 1410
                                          Kenosha, WI 53141-1410

PERMITTED USES YOU MAY: (i) install the Software on a single automotive diagnostic computer, the diagnostics tool
for which it was intended, provided you keep the original solely for backup or archival purposes; (ii) transfer the Software
and License to another party if the other party agrees to accept the terms and conditions of this Agreement, you retain
no copies of the Software, and you transfer all of the Software to such other party.

PROHIBITED USES YOU MAY NOT: (i) copy the Software into any machine readable or printed form for backup or
archival purposes; (ii) modify, merge, translate, decompile, reverse engineer, disassemble, decode, or otherwise alter
or attempt to derive the source code of the Software; (iii) use the Software on more than one computer at the same time;
(iv) separate the Software's component parts for use on more than one computer; the diagnostics tool for which it was
intended (v) transfer, assign, rent, lease, sell, or otherwise dispose of the Software on temporary or permanent basis
except as expressly provided herein; (vi) use the Software in any outsourcing, timesharing or service bureau
arrangement; and/or (vii) provide, disclose, divulge or make available to, or permit use of the Software by any third party
without Snap-on's prior written consent. You will not remove any proprietary notices from the Software and will include
such notices on any authorized copies of the Software.

OEM SPECIFIC DATA. The Software utilizes certain data, technology, and other information that it receives from original
equipment manufacturers (“OEM Data”). This OEM Data may be necessary for the proper functionality of the Software
as it relates to the respective original equipment manufacturer’s vehicles. In certain instances, these original equipment
manufacturers may require you to register your use of the OEM Data or accept separate terms of use or other
agreements or conditions in order to access and use the OEM Data in conjunction with the Software. Snap-on’s
obligations set forth in this Agreement do not extend to any such agreements or licenses.


TERM The License is effective until terminated. You may terminate it at any time by destroying the Software. The
License will also terminate automatically without notice from Snap-on if you fail to comply with any provision of this
Agreement. You agree upon such termination to destroy the Software and upon Snap-on's request to certify in writing
that you have so destroyed the Software.



                                                             1
                                                         EXHIBIT 6                                          8-13963A03 Rev E
                                                         PAGE 87
      Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.91 Page 3 of 7

LIMITED WARRANTY Snap-on warrants, for a period of sixty (60) days from the date of delivery to you as evidenced
by a copy of your sales receipt, that the Software will perform substantially in accordance with the accompanying
technical specifications in the documentation, under normal use. THIS LIMITED WARRANTY IS PROVIDED IN LIEU
OF ANY OTHER EXPRESS WARRANTIES (IF ANY), ALL OF WHICH ARE DISCLAIMED BELOW. THIS LIMITED
WARRANTY IS THE ONLY EXPRESS WARRANTY THAT IS PROVIDED TO YOU AND IS NOT TRANSFERABLE OR
ASSIGNABLE.

WARRANTY DISCLAIMER EXCEPT AS SET FORTH IN THE ABOVE LIMITED WARRANTY AND TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, THE SOFTWARE IS PROVIDED "AS IS", WITH ALL FAULTS AND
WITHOUT WARRANTY, EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, OF LACK OF
VIRUSES, AND OF LACK OF NEGLIGENCE OR LACK OF WORKMANLIKE EFFORT AND ALL SUCH WARRANTIES
ARE HEREBY EXPRESSLY DISCLAIMED.

SNAP-ON AND ITS AFFILIATED COMPANIES DO NOT WARRANT, GUARANTEE, OR MAKE ANY
REPRESENTATIONS REGARDING THE USE, OR THE RESULTS OF THE USE, OF THE SOFTWARE OR WRITTEN
MATERIALS IN TERMS OF CORRECTNESS, ACCURACY, RELIABILITY, CURRENTNESS, OR IN TERMS OF YOUR
REQUIREMENTS. ALSO, THERE IS NO WARRANTY OF TITLE OR NONINFRINGEMENT IN THE SOFTWARE. NO
ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY SNAP-ON OR ITS AFFILIATED COMPANIES, OR THEIR
RESPECTIVE AGENTS, DISTRIBUTORS, DEALERS AND EMPLOYEES, SHALL CREATE A WARRANTY OR IN ANY
WAY INCREASE THE SCOPE OF THIS WARRANTY, AND YOU MAY NOT RELY ON ANY SUCH INFORMATION OR
ADVICE. SNAP-ON DOES NOT WARRANT THE OPERATION OF THE SOFTWARE TO BE UNINTERRUPTED OR
ERROR-FREE, NOR DOES SNAP-ON MAKE ANY WARRANTY OR REPRESENTATION REGARDING THE USE OR
OUTPUT OF THE SOFTWARE IN TERMS OF CORRECTNESS, ACCURACY, COMPLETENESS, TIMELINESS,
SEQUENCE, RELIABILITY OR OTHERWISE OR THAT THE SOFTWARE WILL MEET YOUR REQUIREMENTS.
SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO THE ABOVE
EXCLUSIONS MAY NOT APPLY TO YOU TO THE EXTENT SUCH EXCLUSION IS NOT ALLOWED BY APPLICABLE
LAW. THE LIMITED WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU ALSO MAY HAVE OTHER
RIGHTS THAT VARY BY JURISDICTION.

YOUR EXCLUSIVE REMEDY If, during the sixty (60) day warranty period, the Software fails to comply with the limited
warranty set forth above, provided you notify Snap-on within such sixty (60) day warranty period, Snap-on shall, at Snap-
on's sole option, either: (i) the return the price paid (if any) for the Software; or (ii) repair or replace at no charge, the
Software not meeting the Limited Warranty, and which is returned to Snap-on at your expense with a copy of the sales
receipt. THE FOREGOING IS SNAP-ON'S ENTIRE LIABILITY AND YOUR SOLE AND EXCLUSIVE REMEDY
RELATING TO BREACH OF THE LIMITED WARRANTY. If failure of the Software has resulted from accident, abuse,
misuse or misapplication, Snap-on shall have no responsibility whatsoever. Any replacement Software will be warranted
for the remainder of the original warranty period of sixty (60) days.

EXCLUSION OF CONSEQUENTIAL, INCIDENTAL AND CERTAIN OTHER DAMAGES TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, NEITHER SNAP-ON NOR ANY ONE ELSE WHO HAS BEEN INVOLVED IN THE
CREATION, PRODUCTION, OR DELIVERY OF THE SOFTWARE, INCLUDING BUT NOT LIMITED TO SNAP-ON'S
AFFILIATED COMPANIES, DISTRIBUTORS OR DEALERS SHALL BE LIABLE TO YOU FOR ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
BUT NOT LIMITED TO DAMAGES FOR LOSS OF BUSINESS OR PERSONAL PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS OR PERSONAL OR CONFIDENTIAL INFORMATION, OR ANY OTHER
PECUNIARY LOSS, DAMAGES FOR LOSS OF PRIVACY, OR FOR FAILURE TO MEET ANY DUTY, INCLUDING
ANY DUTY OF GOOD FAITH OR TO EXERCISE COMMERICALLY REASONABLE CARE OR FOR NEGLIGENCE)
ARISING OUT OF OR IN ANY WAY RELATED TO THE USE OR INABILITY TO USE SUCH SOFTWARE, EVEN IF
SNAP-ON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL SNAP-ON'S OR
ITS AFFILIATED COMPANIES' TOTAL LIABILITY FOR ANY AND ALL DAMAGES, LOSSES AND CAUSES OF
ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE,
EXCEED THE AMOUNT PAID BY YOU FOR THE SOFTWARE. SOME STATES/JURISDICTIONS DO NOT ALLOW
THE EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO CERTAIN OF THE
ABOVE LIMITATION OR EXCLUSION MAY NOT APPLY TO YOU.

TAXES AND CHARGES You will be responsible for all applicable federal, state or local taxes, tariffs or duties, now or
hereafter imposed except for those taxes related to the income of Snap-on.

EXPORT ADMINISTRATION COMPLIANCE This Agreement is made subject to any restrictions concerning the export
of the Software from the United States of America or the country in which you are located. You will comply fully with all
                                                              2
                                                          EXHIBIT 6                                          8-13963A03 Rev E
                                                          PAGE 88
      Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.92 Page 4 of 7
relevant export laws and regulations of the United States and any local country, and you will not export, directly or
indirectly, the Software nor any other technical data received from Snap-on, nor any part thereof, in violation of such
laws.

RESTRICTED RIGHTS The Software is provided with RESTRICTED RIGHTS. Use, duplication, or disclosure by or on
behalf of any unit or agency of the United States Government (the "Government") is subject to restrictions as set forth in
subparagraph (c)(1) of the Rights in Technical Data and Computer Licensed Software clause at DFARS 252.227-7013
or subparagraphs (c)(1) and (2) of the Commercial Computer Licensed Software---Restricted Rights at 48 CFR 52.227-
19, as applicable. Manufacturer is Snap-on Incorporated or one of its affiliates, 2801 80th Street, Kenosha, WI 53143.

GOVERNING LAW; EXCLUSIVE JURISDICTION This Agreement will be governed by the laws of the State of
Wisconsin (excluding its choice of laws principles). YOU CONSENT TO EXCLUSIVE JURISDICTION AND VENUE IN
THE FEDERAL COURTS SITTING IN MILWAUKEE COUNTY, WISCONSIN, UNLESS NO FEDERAL JURISDICTION
EXISTS, IN WHICH CASE YOU CONSENT TO EXCLUSIVE JURISDICTION AND VENUE IN ANY STATE COURT
LOCATED IN MILWAUKEE COUNTY, WISCONSIN. YOU WAIVE ALL DEFENSES OF LACK OF PERSONAL
JURISDICTION AND FORUM NON CONVENIENS. THE PARTIES HEREBY EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL NOT BE GOVERNED BY THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS.

GENERAL You agree that this Agreement is the complete and exclusive statement of the Agreement between you and
Snap-on which supersedes any proposal or prior agreement, oral or written, and any other communications between
you and Snap-on relating to the subject of this Agreement. If for any reason a court of competent jurisdiction finds any
provision of this Agreement to be unenforceable, that provision will be enforced to the maximum extent permissible so
as to effect the intent of the parties, and the remainder of this Agreement will continue in full force and effect. Any failure
by either party to require strict performance by the other of any provision of this Agreement will not constitute a waiver
of such provision or thereafter affect the party's full rights to require strict performance. This Agreement may only be
amended by specific written amendment signed by authorized representatives of both parties.

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, UNDERSTAND IT AND AGREE TO BE
BOUND BY ITS TERMS AND CONDITIONS.




                                                              3
                                                          EXHIBIT 6                                           8-13963A03 Rev E
                                                          PAGE 89
     Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.93 Page 5 of 7
                                                                                                                EXHIBIT A

                                    SNAP-ON INCORPORATED PRIVACY POLICY

The privacy of your personally identifiable information is important to us. As part of our commitment to the privacy of
your personally identifiable information (“Personal Information”) that we collect through the Software Product (“Software”)
or other means such as registration cards, telecommunications or other means, we provide this notice explaining our
information practices and the choices you can make about the way your Personal Information is collected and used with
the Software. To make this notice easy to find, we make it available with the Software. This revised Privacy Policy is
effective as of June 1, 2019.

The privacy practices set forth in this Privacy Policy are for this Software only. Other Snap-on Incorporated ("Snap-on")
affiliate Software may have different practices. If you use other Snap-on Software, please review the privacy policies, if
any, provided with that Software. Also, if you are an employee of Snap-on or its affiliates, please note that other internal
company policies apply to you related to employee use of company computer systems and networks.

CONSENT Please read this policy carefully. Your use of this Software constitutes your consent to the collection, use,
disclosure and processing of Personal Information in the United States as described below.

FOREIGN VISITORS The Software maybe used by persons located in jurisdictions worldwide. Please review the
Foreign Users Notices section near the end of this Privacy Policy, where we may provide additional notices regarding
the collection, use, disclosure, and processing of your Personal Information in accordance with the laws in your country.

ACTIVE COLLECTION OF PERSONAL INFORMATION When you use the Software you provide Personal Information
to register, order products or services, contact Snap-on, and conduct other activities or transactions via the Software.
The types of Personal Information actively collected in the Software may include any or all of the following, depending
on your activities using the Software:

Date of sale, franchisee name, franchisee address, e-mail, invoice number, product number, quantity, device serial
number, customer name, customer address, customer phone number, Snap-on customer number (if applicable),
Software training requested and received, diagnostic session information (including, without limitation, identification of
the registered shop and registered user (name), tool identification/serial number, and information related to vehicles
serviced during the diagnostic session and the corresponding services performed on such vehicle during the respective
session) (“Session Information”), and other Personal Information that you actively provide to us via the Software or other
means. Additional information may be collected, such as vehicle specific information including vehicle identification
number (VIN) and vehicle engine control unit serial number, Public Key Infrastructure Reference Identification (PKI
RefID), year, make, model, engine and other vehicle data via the Software.

Snap-on agrees not to disclose or use any Customer's specific company or end customer data shared with Snap-on
except to the extent necessary to carry out its obligations under this Agreement or other data access or license
agreements with original equipment manufacturers or other parties whose data, technology, or information are necessary
for the proper functionality of the Software, which may include sharing such Customer's specific company or end
customer data with original equipment manufacturers and other third party content or service providers (“Third Party
Providers”). Snap-on reserves the right to aggregate and market general data collected from a Customer for the purposes
of benchmarking, research and data analysis. Customer hereby declares that it has collected any consents that are
legally required to process Personal Information through use of the Software as described herein.

PURPOSE FOR WHICH WE USE AND DISCLOSE PERSONAL INFORMATION We use and disclose Personal
Information obtained when you purchase the product/software and agree to provide this information to the Snap-on
Franchise.

We also use Personal Information to communicate with you, for example, to answer the e-mail and correspondence we
receive, to confirm your order, to send more information about becoming a dealer, to send renewal notices, and to notify
you of important changes in the functionality of the Software or other notices related to the handling of your Personal
Information.

We may use Personal Information to make recommendations for additional products or special offers, and to provide
you with updates on new products that we believe may be of interest to you, in situations where you expressly request
such communications.

                                                             4
                                                         EXHIBIT 6                                          8-13963A03 Rev E
                                                         PAGE 90
     Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.94 Page 6 of 7
From time to time, we may share certain Personal Information with select third parties including other Snap-on affiliates
and independent Snap-on dealers in your area to enable them to offer products or services that may be of interest to
you. If you do not want us to share such Personal Information in the future, please contact us by using our information
below and we will take reasonable measures to avoid sharing such information in the future. Please note that such third
parties are usually independent from Snap-on, and if you wish to stop all communications from such parties, you will
need to address such issues with the third parties directly.

We may disclose Personal Information in response to legal process or when we believe in good faith that the law requires
it, for example, in response to a court order, subpoena or a law enforcement agency's request. We also reserve the right
to disclose Personal Information to protect the security of the Software, to protect ourselves and our affiliated companies
against liability, and/or in connection with any sale, assignment, or other transfer of all or a part of our business.

We may share Personal Information with our consultants or service providers to help us serve you better. We also
contract other companies and individuals (collectively "Suppliers") to perform functions on our behalf, including without
limitation, fulfilling and processing orders, handling shipping and returns, sending communications to you, and providing
customer services. We require the Suppliers to agree to abide by Snap-on's privacy policy and only use your Personal
Information, only until payment for your order is processed, and only to the extent necessary to perform their functions,
and may not use it for any other purpose.

In certain limited instances, we may share Personal Information and Session Information with certain Third Party
Providers. We will share the Personal Information and Session Information with those Third Party Providers only when
we are required to share such information pursuant to the terms of a data access agreement, data license agreement,
or other similar agreement with any Third Party Provider in order to obtain the data, technology, or information that is
required for the full and proper functionality of the Software. The Personal Information and Session Information will only
be supplied to those Third Party Providers who specifically request it pursuant to a valid contractual right to receive such
information, and then only to those Third Party Providers to whose products the information relates (i.e. information
about Brand X vehicles will only be shared with Brand X).

We will not use or share the Personal Information provided to us in the Software in ways unrelated to the ones described
above without first providing you an opportunity to opt out or otherwise prohibit such unrelated uses.

CUSTOMIZATION AND AGGREGATE DATA We use non-identifying and aggregate information to better design our
Software and gather information for product management and development at Snap-on. For example, we may tell our
sales and marketing staff that X number of individuals using the Software, or that Y number of software licenses were
ordered during a particular time period, but we would not disclose anything that could be used to identify those
individuals. This aggregate information may also be shared with Snap-on's affiliates and independent dealers.

CHILDREN’S PRIVACY Snap-on has no intention of collecting personal information from children in this Software.

HOW YOU CAN ACCESS OR CORRECT YOUR INFORMATION If you are a registered user of the Software, you can
access and correct certain Personal Data that we collect through the Software and maintain by using the contact
information below. You may also contact us using the information below to ask us to remove your Personal Information
from our records, electronic or otherwise. However, we will need to maintain certain Personal Information about your
product purchases in our records for purposes such as warranty and product information. We will usually be glad to
update your information, but we reserve the right to use Personal Information obtained previously to verify your identity,
administer our warranty program, or to take other actions that we believe are appropriate.

COLLECTION OF PERSONAL INFORMATION BY THIRD PARTIES Sometimes we may offer promotions or specials
that are sponsored by or co-sponsored with identified third parties. By virtue of their sponsorship, these third parties may
obtain Personal Information that you submit to participate in the promotion or special. Snap-on has no control over the
third-party sponsors' use of this information. We will notify you at the time of requesting Personal Information if third-
party sponsors will obtain such information, and obtain your express consent for such disclosures.

CHANGES TO THE POLICY Our privacy practices are subject to change. We reserve the right to change this policy
from time to time in our sole discretion. Please review this policy before you submit additional Personal Information via
the Software. All revisions to this Privacy Policy will be communicated to you through updates to the License Agreement.
Your continued use of the Software constitutes acceptance of such changes in the Privacy Policy, except where further
steps are required by applicable law.



                                                             5
                                                         EXHIBIT 6                                          8-13963A03 Rev E
                                                         PAGE 91
     Case 3:21-cv-01339-CAB-BGS Document 1-8 Filed 07/27/21 PageID.95 Page 7 of 7
FOREIGN USERS NOTICES Please contact us at the address below to obtain Privacy Policy information for your
country.

HOW TO CONTACT US Please feel free to contact us with any comments, questions, or suggestions you may have
regarding the information practices described in this Privacy Policy. Please also contact us to report any known or
suspected privacy or security breaches.

               You may contact us at:

                                       Snap-on Incorporated
                                       2801 80th Street
                                       P.O. Box 1410
                                       Kenosha, WI 53141-1410




                                                        6
                                                     EXHIBIT 6                                      8-13963A03 Rev E
                                                     PAGE 92
